Citation Nr: 1505641	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression due to military sexual trauma (MST).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is currently at the Huntington, West Virginia RO.  

In September 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran has an acquired psychiatric disorder as a result of an in-service personal assault and MST.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder is due to MST incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran contends that she has an acquired psychiatric disorder, claimed as PTSD and depression, due to MST.  Of note, the Veteran's service treatment records are unavailable.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

The Veteran contends that she was sexually assaulted while on active duty.  This assault is supported by the evidence of record-including the CID investigation and buddy statements from fellow service members.  As such, the Veteran's report of an in-service sexual assault is credible.

The Veteran first sought VA treatment just a few months following service separation.  During her VA treatment, the Veteran reported consistent symptoms of anxiety and depression related to her in-service sexual assault.  She also reported difficulty with intimacy with her fiancé.  These symptoms are noted in her VA treatment records, and VA treating personnel have essentially noted that her symptoms are consistent with a history of MST.  Notably, the Veteran continues to receive VA treatment for major depressive disorder, but was also diagnosed as having PTSD (provisional) and generalized anxiety disorder (provisional).  

The Veteran was afforded two VA psychiatric examinations-one in April 2011, and one in September 2012.  Both examiners determined that the Veteran did not meet the criteria for a PTSD diagnosis.  

The April 2011 VA examiner diagnosed the Veteran as having "[a]djustment disorder with anxiety and depression, chronic (related to military experience), mild."  The examiner opined that the Veteran's symptoms are not associated with her fear of hostile military or terroristic activity.  

The September 2012 VA examiner diagnosed the Veteran as having depression, not otherwise specified, "unrelated to military service," and alcohol abuse, "not secondary to depression or military service."  The examiner opined that the Veteran's "symptoms are reflective of a mood disorder, which appears to pre-date her military service time, as well as substance abuse."  

Upon careful review of the evidence of record, the Board finds that the positive and negative opinions of record are in relative equipoise as to the etiology of the Veteran's acquired psychiatric disorder.  Importantly, the Veteran has consistently and credibly reported the in-service sexual assault, and symptoms of depression and anxiety since that time.  The April 2011 examiner found that although the Veteran did not meet the criteria for a PTSD diagnosis, her adjustment disorder symptoms are related to her military experiences.  The September 2012 examiner found otherwise.  Both opinions are based upon review of the complete record and interview and examination of the Veteran.  Importantly both opinions are supported by the medical evidence of record and include a detailed rationale.  As such, they are afforded equal probative value.  

In sum, the evidence of record shows in-service sexual trauma, post-service psychiatric treatment, and two competing opinions of equal probative value.  Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current acquired psychiatric disorder is related to her periods of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder is warranted, and the appeal is granted in full.


ORDER

Service connection for an acquired psychiatric disorder is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


